Citation Nr: 0434344	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  99-20 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial increased disability rating in 
excess of 20 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from November 1996 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDINGS OF FACT

1.  The veteran's lumbar strain has been primarily manifested 
by pain on use and moderate limitation of motion, without any 
incapacitating episodes.

2.  There is no evidence that the veteran's disability is 
characterized with positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

3.  The veteran's lumbar strain is not characterized by 
unfavorable ankylosis of the entire spine, unfavorable 
ankylosis of the thoracolumbar spine; favorable ankylosis of 
the entire thoracolumbar spine


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for lumbosacral strain have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003); 
38 C.F.R. §§ 3.321(b)(1); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed August 1998 rating decision, a September 
1999 statement of the case (SOC), and supplemental statements 
of the case (SSOC) dated in January 2001, April 2002, and 
June 2004 that discussed the pertinent evidence, and the laws 
and regulations related to the claims on appeal.  Moreover, 
these documents essentially notified them of the evidence 
needed by the veteran to prevail on his claims.  

In addition, in an August 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in August 2001 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in July 1998.  Thereafter, 
the RO issued a rating decision in August 1998.  In August 
2001, the RO provided notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in August 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in April 2002 and again in June 
2004, the claim was also readjudicated in April 2002.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Laws/Regulations

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbar spine disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of the veteran's appeal, VA revised 
regulations for evaluating disabilities of the spine 
effective September 26, 2003.  The Court in DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997), held that the law "precludes an 
effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board shall continue 
to adjudicate whether a claimant would "receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  Accordingly, 
the Board will adjudicate the veteran's claims under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).  Inasmuch as the veteran has been provided with both 
the old and the revised regulations, the Board proceeds with 
its determination.

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  Severe 
lumbosacral strain, with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.

The revised rating schedule for diseases and injuries of the 
spine effective September 26, 2003, is as follows: With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, claims should be assessed 
according to the these criteria-unfavorable ankylosis of the 
entire spine is 100 percent.  Unfavorable ankylosis of the 
entire thoracolumbar spine is 50 percent.  Unfavorable 
ankylosis of the entire cervical spine, or forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine is 40 percent.  
Forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine is 30 
percent.  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis is 20 
percent.  Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height is 10 percent.  38 C.F.R. 4.71a (2004).

The authors of the new rating schedule addressed the issue of 
pain: "Pain is often the primary factor limiting motion, for 
example, and is almost always present when there is muscle 
spasm.  Therefore, the evaluation criteria provided are meant 
to encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 FR 51454, 51455.

Additionally, the new rating schedule for diseases and 
injuries of the spine utilizes the General Rating Formula for 
Diagnostic Codes 5235 (vertebral fracture or dislocation), 
5236 (sacroiliac injury and weakness), 5237 (lumbosacral or 
cervical strain), 5238 (spinal stenosis), 5239 
(spondylolisthesis or segmental instability), 5240 
(ankylosing spondylitis), 5241 (spinal fusion), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Disability under Diagnostic 
Code 5243 may, in the alternative, be assessed under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes if a higher evaluation would result 
than application of the General Rating Formula. Particularly, 
incapacitating episodes having a total duration of: At least 
6 weeks during the past 12 months is 60 percent; at least 4 
weeks but less than 6 weeks during the past 12 months is 40 
percent; at least 2 weeks but less than 4 weeks during the 
last 12 months is 20 percent; and at least one week but less 
than 2 weeks during the last 12 months is 10 percent.

					Evidence

The veteran claims that the initial 20 percent disability 
evaluation for his lumbar strain did not adequately reflect 
the severity of his disability.  At the time of the August 
1998 rating decision, the medical evidence of record included 
the veteran's service medical records and an August 1998 VA 
examination.  

During the 1998 examination the veteran related that since 
his injuries in service he has had sharp pains going down the 
back of his legs, and that he is in constant pain.  He was 
unable to bend backwards or sit for long.  If he does sit for 
too long, his legs fall asleep from his hips down to his toes 
and, in this respect, his left side was worse than his right.  
As to pain, it occurs in the area of the sacroiliac joint 
down to the ischial tuberosity and includes most of the 
gluteal area; occasionally it radiates down to the knee and 
the posterior thigh.  The pain is worsened with walking.  The 
veteran was unable to lift anything too heavy.  The veteran 
also stated that he felt like he had lost muscle mass 
symmetrically and strength.  He reported that he experiences 
flare-ups every other day and that he is unable to do 
anything during these flare-ups.  The examiner assessed that 
the veteran was "in moderately severe acute distress with 
low back pain."  The neurologic exam was normal and his 
strength was normal to slightly weak, 3+.  His sensory was 
normal bilaterally and deep tendon reflexes were normal and 
symmetric at the knees and ankles.  Straight leg raise was 
negative in the sense that he did not have pain shooting down 
his leg.  The veteran did not have a cross straight leg raise 
test but he did have severe low back and gluteal pain with 
even a minimal amount of straight leg raise.  Forward flexion 
was to 55 degrees.  Extension was 5 degrees.  Side to side he 
could got to 15 degrees on the left and 25 degrees on the 
right.  Rotation was 40 degrees on the left and 53 degrees on 
the right.  He did not have spasm of the paraspinous muscles, 
no redness, but there was tenderness over the sacroiliac 
joints and ischial tuberosities.  The examiner's impression 
was "moderately severe musculoskeletal low back pain.  I 
don't think there is nerve root involvement but the patient 
certainly seems incapacitated by his severe low back pain."

Following the August 1998 VA examination, an August 1998 
rating decision granted service connection for lumbar strain 
and evaluated it as 20 percent disabling.  A 20 percent 
evaluation was assigned  for muscle spasm on extreme forward 
bending and unilateral loss of lateral spin motion in a 
standing position.  A higher evaluation of 40 percent was not 
warranted because the record did not show lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The veteran submitted a timely notice of 
disagreement and perfected his appeal in September 1999.

The veteran reported for an additional VA examination in 
November 1999.  The veteran asserted that since his release 
from service his condition has worsened.  He was wearing a 
back brace that also had a neuro stimulator.  He reported 
constant back pain at about L2/L3.  The back pain worsens 
when he is walking, sitting in one position too long; and 
with repeated motions.  It improves when he lies flat with 
his knees bent.  Heat  and his medications also alleviate the 
pain.  The severity of the pain was a 3 to 4 out of 10.  The 
veteran also stated that if he sits in one place too long 
both legs will tingle and then fall asleep; this occurs two 
to three times a day and last one to two minutes.  He also 
has continuous and total numbness of the medial surface of 
both calves.  He did not report any other numbness.  He did 
state that he had total weakness of both legs but had no 
localized weakness.  Objective findings were pain in the 
L2/L3 area and states that this radiates laterally and the 
field of pain is across towards each kidney.  He had normal 
sensory of the lower extremities, even on the internal 
portion of the calf.  He had normal strength for his size, in 
the examiner's estimation.  He had no muscle atrophy.  Deep 
tendon reflexes were normal.  Forward flexion was to 60 
degrees.  Extension was 10 degrees.  Rotation was to 15 
degrees bilaterally and lateral flexion was to 25 degrees 
bilaterally.  An MRI was also conducted and compared to plain 
films dated October 9, 1999 as well as to an MRI dated 
September 29, 1998.  Findings were that the lumbar alignment 
was anatomic at every level.  There was preservation of disk 
height and of vertebral body height.  Disk signal intensity 
was normal without evidence of focal disk herniation or canal 
compromise.  There was no evidence of foraminal stenosis.  
The impression was mild congenital stenosis at L3-L4 and L4-
L5 on the basis of short pedicles; no evidence of 
superimposed disk herniation; and in short a stable, negative 
exam.  

The veteran was hospitalized in October 1999 due to fall 
incurred while hanging Halloween decorations.  The emergency 
room report reveals that there was decreased side bend 
bilaterally (to mid thigh) and decreased forward flexion and 
significantly decreased extension of spine; and tight 
hamstrings bilaterally.  He was tender to palpation at L glut 
medius and R piriformis (trigger pt).  Also tender in facets 
of L4, L5 and S1 bilaterally.  Motor strength was 5 out of 5.  
Sensory was decreased, lumbar traction in bilateral L4 and 
L5, left side greater than right.  Deep tendon reflexes were 
2+ and symmetric throughout.  Tone was within normal limits; 
no spasms, but there was significant guarding of lumbar 
paraspinals.  

The veteran reported for  a DRO Hearing in January 2000.  The 
veteran testified that the current disability rating of 20 
percent did not accurately reflect his disability.  The 
veteran reported that he can't walk to the mall, he has to 
sit down after 30 minutes and he can't take road trips.  
Walking also makes his back spasm and he was wearing a brace, 
referred to as an electronic stimulator.  The veteran had 
been going to physical therapy twice a week for the past two 
or three months.  The veteran also reported that in October 
1999 when he was hanging Halloween decorations and that 
someone walked into the ladder and caused him to fall, bounce 
off the candy rack and hit the floor.  After that incident 
his back hurt more for about two weeks, but the pain 
decreased when he was issued the brace.  The veteran asserted 
that his pain is constant.

The claims folder also contains the veteran's physical 
therapy notes.    These therapy notes show an improvement in 
the veteran's condition.  In March 2000 the veteran 
complained of centered low back pain, a 2 out of 10; however, 
he reported being able to walk 200 yards without sitting down 
and asserted "I can play with my kids now."  Objective 
findings were that there were no noted deviations in posture.  
The veteran no longer presented with a very guarded and 
apprehensive posture or gait.  Range of motion of the lower 
extremities was within normal limits and without pain 
bilaterally.  Hamstring, which had previously been measured 
as being tight, was within normal limits.  All other special 
tests were negative for the low back and lower extremities.  
Specifically it was noted that the lumbar range of motion was 
within normal limits, approximately 75-100 percent of gross 
normal range of motion except for lumbar extension, which was 
approximately 25 percent of normal and gross motion.  The 
examiner asserted that therapy had been unsuccessful in 
eliminating  his symptoms totally, however, they have been 
successful at getting them to stay at a constant 2 out of 10 
where initially he had pain, which was upwards of 8 to 10 out 
of 10.  

In January 2001 the physical records reveal objective 
findings of poor posture in sitting, including significantly 
decreased lumbar lordosis, increase thoracic kyphosis with 
rounding of the shoulder, and increased head/neck forward 
positioning.   In standing, the veteran appeared with an 
apparent leg length discrepancy. Trunk flexion was 
approximately 50 percent; extension was 0 percent; side bend 
left was greater than right with limitations bilaterally; and 
rotation was approximately 0 percent at the lumbar spine 
bilaterally.  Active range of motion was hip flexion was 
approximately 110 degrees; supine knee extension was 
approximately -47 degrees bilaterally; hip internal;/external 
rotation was within functional limits bilaterally; and 
straight leg raise was approximately 75 degrees bilaterally.  
The veteran's strength was between 41/2 to 5 out of 5.  The 
femoral compression test was positive bilaterally.  The 
Patrick Faber was negative bilaterally.  Repeated flexion 
produced low back stretch.  Repeated extension was 
unattainable due to the veteran not being able to get into 
this position.  He did appear to tolerate lying on his 
stomach as long as there was one pillow between him and the 
surface.  The examiner's assessment was that the veteran 
presented with indications of chronic low back pain strain 
that may have started initially with his fall, and, due to 
his posture, has never progressed as it should.   In May 2002 
that the veteran was assessed with chronic low back pain that 
has been well controlled.  After May 2002 there is no longer 
any mention of treatment for or evaluation of the veteran's 
low back pain.  

The veteran reported for a final VA examination in April 
2004.  The veteran reported that his back is now fairly 
constant in its symptomatology.  He does experience chronic 
milder low-level low back pain, which is bilateral.  Repeated 
bending, heavy lifting over 50-pounds and twisting forcefully 
will aggravate the pain.  He does experience a severe sharp 
lower back pain, which radiates into the left buttock 
whenever he is pushing or lifting at head height or higher.  
He has no other radiating symptoms into the leg.  He has no 
paresthesias and there are no bowel or bladder problems.  His 
lower back impacts his work in that the more pain he is in 
the more irritable he gets at work.  Objective findings were 
normal gait, station, and stride.  The back showed loss of 
normal lumbar lordosis.  There was no tenderness on palpation 
and no palpable spasms.  Musculature of the back and legs was 
symmetrical and normal.  Straight leg raising was negative.  
Deep tendon reflexes at the knees and ankles was symmetrical 
and normal.  Neurosensory examination was normal.  On range 
of motion testing, the veteran had 59 degrees of right 
rotation and 54 degrees of left rotation.  No pain was 
evident.  He had 25 degrees of right lateral motion, with a 
pain grimace at the end of motion, and 23 degrees of left 
lateral motion with pain at the end of that motion.  Flexion 
was 74 degrees and extension was 11 degrees.  With extension 
there was pain at the end of range of motion that radiated to 
the left buttock.  There were no additional limitations to 
range of motion after repetitive motion.  No additional 
limitations to range of motion can be described during flare-
ups.  Diagnosis was chronic lumbar strain. As to DeLuca 
issues, the examiner asserted that except as noted in the 
history and the examination, there was no change in active or 
passive range of motion during repeat testing against 
resistance and no additional losses of range of motion are 
recommended for his lumbosacral spine due to painful motion, 
weakness, impaired endurance, fatigue, flare-ups, or 
incoordination.  Additionally, the examiner asserted that 
"the veteran's October 1999 fall did not cause any 
additional back pain disability that can be differentiated 
from his service-connected lumbar strain.  The symptomatology 
that he currently has is attributed solely to his service 
connected lumbar strain and I think that there are no 
residuals from his 1999 hospitalizations which continue to 
persist at present."  X-rays taken revealed anatomic lumbar 
alignment; and preservation of disc height and vertebral body 
height.  

Analysis

The Board finds that the veteran is not entitled to an 
initial rating in excess of 20 percent under either the old 
or new criteria at any time since the award of service 
connection.

As to the criteria for a rating in excess of 20 percent under 
Code 5295, it is noted that there has been no objective 
evidence of a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, or loss of lateral 
motion with osteoarthritic changes and abnormal mobility on 
forced motion, sufficient to warrant a 40 percent rating.  
Thus, under DC 5295 the veteran is not entitled to more than 
a 20 percent evaluation.

Next, the Board assesses the veteran's claim under the 
revised DC for the period beginning September 26, 2003, the 
effective date of the new provisions.   Initially, the Board 
notes that the veteran does not have intervertebral disc 
syndrome so an alternative assessment under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes is not appropriate.  As to the veteran's condition 
from September 26, 2003, according the veteran's physical 
therapy records and the April 2004 VA examination the 
veteran's disability has been improving.  The veteran has not 
received therapy for his lumbar strain since May 2002, 
wherein he was assessed with low back pain that was well-
controlled.  Additionally, the April 2004 examination 
assessed the veteran's flexion to 74 degrees and total range 
of motion was 246.  Therefore, the veteran is entitled to an 
evaluation of no more than 20 percent from September 26, 2003 
(the effective date of the new DC) forward.  There was no 
unfavorable ankylosis of the entire spine, unfavorable 
ankylosis of the thoracolumbar spine or favorable ankylosis 
of the entire thoracolumbar spine that would require an 
evaluation in excess of 20 percent.  Additionally, because 
the new regulation and rating of disability explicitly takes 
pain upon motion into account, application of the principles 
in DeLuca, 8 Vet. App. 202, is unnecessary and not 
appropriate.

In the event, however, that the principles of DeLuca are 
applicable to the new regulation, the Board has considered 
whether factors including functional impairment and pain as 
addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would 
warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is 
not disputed that the veteran has limitation of motion in the 
spine, and that there is pain on motion.  Yet, the Board 
finds that the currently assigned 20 percent disability 
rating adequately compensates him for his limitation of 
motion, pain, and functional loss.  In this case, there is a 
lack of objective medical evidence showing that the veteran 
suffers any additional limitation of motion beyond that which 
is contemplated for a 20 percent rating.  Thus, the 
preponderance of the evidence is against a higher rating as a 
result of the principles of DeLuca.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, the Board has also considered whether the veteran's 
disability should be assessed under a different Diagnostic 
Code (DC) than 5295 pertaining to lumbosacral strain. No 
other code, however, is more appropriate.  The veteran's 
examinations do not reveal that he experiences ankylosis of 
the lumbar spine (DC 5289).  There also is no showing that 
the veteran has lumbar limitation of motion (DC 5292) that is 
more than moderate.  Further, there is no showing that the 
veteran has intervertebral disc syndrome under any of the 
previous versions of DC 5293.  



ORDER

Entitlement to rating in excess of 20 percent for lumbar 
strain is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



